Citation Nr: 0306359	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  93-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for fibromyalgia as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for residuals of a back 
injury, to include low back, middle back, and upper back 
disabilities.

3.  Entitlement to an increased evaluation for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1968 to May 1970.  

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran filed a timely appeal to the Board's previous 
decision of January 11, 1999, a decision which granted a 10 
percent evaluation for the veteran's left thumb scar, but 
denied service connection for fibromyalgia as secondary to 
service-connected PTSD and remanded the issues of entitlement 
to an increased evaluation for PTSD and to service connection 
for a back disorder.  Pursuant to a remand filed by the 
Secretary in March 2001, and following the filing of 
opposition to the remand on behalf of the veteran in April 
2001, the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court"), 
issued an order vacating the decision with respect to the 
Board's denial of the issue of entitlement to service 
connection for fibromyalgia on the basis that the remand of 
that claim for readjudication by the Board was warranted 
pursuant to the recently enacted Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  

The Board further notes that the action requested in the 
remand portion of the Board's January 1999 decision has been 
accomplished to the extent possible, and that therefore all 
of the issues remaining on appeal are now ready for further 
appellate consideration.

With respect to the issue of entitlement to an increased 
evaluation for PTSD, while the record reveals that the 
veteran was assigned a 100 percent evaluation and that this 
issue has therefore been rendered moot, the Board is still 
required to provide reasons and bases as to why this claim is 
therefore subject to dismissal.  

The Board further notes that although there is some 
indication in the claims file that the veteran was willing to 
withdraw the remaining issues on appeal in return for the 100 
percent rating for PTSD, his statements at that time and more 
recently do not indicate an unequivocal intention in this 
regard.  Consequently, the Board finds that these claims must 
also continue to be addressed.  

Finally, the Board observes that the issue of entitlement to 
service connection for a back injury was initially 
adjudicated by the regional office (RO) as a claim for 
service connection for an upper back condition in an April 
1987 rating decision.  This decision later became final and 
therefore not subject to being reopened without the 
submission of new and material evidence.  Thereafter, while a 
May 1992 rating decision found that new and material evidence 
had been submitted to reopen the claim, the claim was again 
denied on a de novo basis.  The Board previously reviewed the 
procedural history of this claim at the time of the January 
1999 decision, and although the Board did not specifically 
address whether new and material evidence had been submitted 
to reopen the claim, by characterizing the claim as including 
the upper, middle and lower back, and then remanding this 
issue for further medical evaluation, the Board determined 
that the medical evidence submitted since April 1987, which 
included records indicating treatment to the back within a 
couple of years following service separation, were sufficient 
to reopen the claim under 38 C.F.R. § 3.156 (2002), and 
pursuant to Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), 
the Board will take this opportunity to more specifically 
indicate its decision to reopen the claim for service 
connection for an upper back disorder.  This claim will now 
accordingly be addressed with the additional developed 
original claims for service connection for middle back and 
lower back disorders that were denied respectively by rating 
decisions in March 1993 and July 1997.  As the RO has 
afforded the veteran with broader review than that to which 
he may have otherwise been entitled, the Board finds that its 
actions in reopening the claim for service connection for an 
upper back disorder can not be considered prejudicial to the 
veteran.


FINDINGS OF FACT

1.  The veteran has fibromyalgia that is related to active 
service.

2.  The veteran does not have a current musculoskeletal back 
disability that is related to active service.

3.  As the RO has granted a 100 percent schedular rating for 
the veteran's service-connected PTSD, there is no longer a 
controversy with respect to the issue of entitlement to an 
increased evaluation for PTSD


CONCLUSIONS OF LAW

1.  Fibromyalgia was incurred in active service.  38 U.S.C.A. 
§ 1110, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002). 

2.  A back disorder was not incurred in active service.  
38 U.S.C.A. § 1110, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).

3.  There is no longer an issue in fact or law pertaining to 
a claim for Department of Veterans Affairs (VA) benefits 
before the Board as to entitlement to an increased evaluation 
for service-connected PTSD.  38 U.S.C.A. §§ 511, 7104, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.101 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Fibromyalgia and a 
Back Disorder

Background

At the outset, the Board notes that this matter was already 
developed pursuant to the guidelines established in the 
recently enacted VCAA.  In this regard, the veteran has been 
furnished with multiple Department of Veterans Affairs (VA) 
medical examinations to ascertain the nature and etiology of 
fibromyalgia and any disorder of the back.  In addition, the 
veteran has been repeatedly advised of the evidence necessary 
to develop his claims in statements of the case issued in 
July 1991, November 1994, and April 1998, and supplemental 
statements of the case issued in November 1991 and April 
1993, has been provided with four hearings, and has been 
continually aware of the steps the RO was taking to develop 
his claims and therefore the actions that he could take to 
supplement those steps.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
and documents that have not been obtained or that are not 
adequately addressed in documents contained within the claims 
folder.  Finally, in view of the Board's decision to grant 
service connection for fibromyalgia, any failure of notice 
and/or development as to this claim can not be considered 
prejudicial to the veteran.  Accordingly, based on all of the 
above, the Board finds that further notice and/or development 
in this matter is not required under the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).

In addition, when a veteran served 90 days or more during a 
period of war and arthritis or organic diseases of the 
nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2002).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2002).

Service medical records reveal no complaints or treatment of 
fibromyalgia or a back disorder.  In March 1970, the veteran 
underwent a Medical Board evaluation and fibromyalgia and a 
back disorder were not diagnosed.

March 1982 VA examination revealed the veteran's complaint of 
left sciatica symptoms that the veteran claimed were related 
to a recent surgery for residuals of inguinal hernia.  X-rays 
of the lumbar spine were interpreted to reveal negative 
findings.

In November 1986, the veteran filed his original claim for 
service connection for an upper back condition as a result of 
a 20 or 30 foot fall down a hill while in Vietnam in June or 
July 1969.

VA outpatient records for the period of November 1986 to 
February 1987 reflect that in November 1986, the veteran 
indicated that he had sharp pain in the left shoulder and 
that he had sustained injuries as a result of a 30 foot fall 
while in Vietnam.  X-rays were interpreted to reveal 
suspected disc compression at C3-4 posteriorly and mild 
degenerative joint disease (DJD) and straightening of the 
lordotic curve with radiating pain in the scapular area of 
the left arm.  The assessment was cervical spine disease and 
DJD with C3-4 post narrowing/straightening of the lordotic 
curve.  Two days later, it was noted that the veteran still 
complained that his back hurt and the diagnosis was 
discogenic disease, C3-4, and approximately two weeks later, 
the assessment was degenerative disc disease (DDD) and DJD of 
the cervical spine.  In January 1987, there was a diagnosis 
of degenerative arthritis of the spine, and in February 1987, 
findings included spasm of the paraspinal muscle and there 
was assessment of paraspinal muscle spasm secondary to 
degenerative arthritis.

In January 1984, a private medical statement reflects a 
medical diagnosis of chronic fibrositis.  A January 1987 
private medical statement reflects a medical diagnosis of 
cervical and dorsal strain.

A March 1988 statement from the veteran's former spouse 
reflects that she was married to the veteran from August 1971 
to July 1980, and that she recalled that the veteran 
complained that back pain frequently accompanied pain in his 
chest and that there were also times when the upper left side 
of his back would become extremely sensitive to the point of 
being painful to touch.  

VA outpatient records from February and March 1988 reflect 
complaints of low back pain, and on March 1988 VA 
examination, there was also an impression of chest, shoulder, 
back, and rectal pain with an uncertain etiology.  

A private chiropractic report from April 1988 reflects the 
veteran's reported history of a significant fall in service 
that caused various injuries, including an injury to his 
back.  Examination revealed some limitation of motion and 
pain in the thoracic and lumbar areas, and X-rays were 
interpreted to reveal post-traumatic vertebral subluxations 
at various vertebral levels, including T5, T6, T7, T8, T12, 
L3, L4, and L5, in a phase III degenerative classification 
related to the traumatic injury of July 1969.

In May 1988, there was a VA assessment of chronic pain 
syndrome and attendant anxiety and depression.  

A June 1988 private medical report from Dr. C. reflects that 
he treated the veteran in April 1971 for complaints that 
included tension on the back of the neck, and in January 
1972, for complaints that included pain in the center of the 
back for the previous 6 to 7 months.  He denied treating the 
veteran since January 1972.

VA outpatient records from November 1988 reflect an 
assessment of left-sided pain syndrome with an unknown 
etiology.  VA X-rays of the dorsolumbar spine in November 
1988 were interpreted to reveal a s-curve scoliosis in the 
lumbar and dorsal areas.  In February 1989, the assessment 
was chronic pain syndrome in the back.

A January 1989 statement from the veteran's mother reflects 
her recollection that shortly after the veteran's discharge 
in 1970, the veteran's complaints included frequent upper 
back pain.

At the veteran's personal hearing in August 1991, the veteran 
described the fall he experienced in the service in the 
summer of 1969, and the fact that he was evaluated in service 
for back complaints related to the fall by a corpsman and 
later, by a physician (transcript (T.) at pp. 11-12).  After 
his discharge from the service in May 1970, the veteran was 
again treated for back complaints in April 1971 and January 
1972 (T. at pp. 12-13).  The veteran further reported 
receiving treatment with the VA in 1975 and 1976 through the 
early 1980's (T. at p. 13).  The veteran noted that in the 
beginning, there was no clear diagnosis (T. at p. 14).  

VA evaluation in July 1992 revealed that the veteran's 
history included DDD of the cervical, thoracic and lower 
back.  The diagnosis included mild scoliosis of the thoracic 
and lumbar vertebra.

At the veteran's personal hearing in August 1992, the veteran 
again testified that he was first treated for back complaints 
after service in April 1971 and that his treatment continued 
to January 1972 (T. at pp. 2-3).  He thereafter received no 
treatment for any back problems for several years (T. at pp. 
3-4).  The veteran also again described his fall in service 
that reportedly caused his back problems (T. at pp. 5-6).  
The veteran was medivaced out of Vietnam to Japan on July 29, 
1969, where his back was evaluated and the physician was 
unable to provide a diagnosis (T. at pp. 6-7).  The veteran 
also indicated that during the course of Dr. C.'s treatment 
of the veteran, Dr. C. did not take X-rays or provide a 
diagnosis (T. at p. 7).  

September 1992 magnetic resonance imaging of the lumbar spine 
revealed an annular bulge at L4-S1 without frank evidence of 
herniation.

VA general medical examination in February 1993 revealed a 
diagnosis that included DJD of the thoracic spine, status 
post injury.  The examiner further indicated his intention to 
obtain X-rays of the thoracic spine.  February 1993 VA X-rays 
of the thoracic spine were interpreted to reveal some very 
limited minimal lipping on the anterior margin of the mid and 
lower thoracic vertebral bodies.  The impression was minimal 
lipping as noted with noting else remarkable seen at this 
time.

In October 1995, a VA nurse practitioner made an assessment 
of atypical chest pain that was probably secondary to PTSD.  
In February 1996, VA records indicate that February 1993 X-
rays of the thoracic spine were unremarkable.  In July 1996, 
the same nurse practitioner noted that the atypical chest 
pain might be fibromyalgia.

At the July 1996 hearing before a member of the Board, the 
veteran testified about the symptoms related to his 
fibromyalgia, the in-service injury that caused current back 
disability, and the post-service treatment he has received to 
his back.  He also submitted medical treatises on 
fibromyalgia and osteoarthritis, and the conclusion of one of 
those treatises was that fibromyalgia may be a manifestation 
of PTSD.

In August 1996, the impression of a VA doctor was chronic 
pain syndrome with depression.  The VA doctor also noted that 
the chronic pain syndrome was secondary to an injury in 
Vietnam.  In September 1996, the assessment by a VA nurse 
practitioner was chronic pain syndrome and auditory 
hallucinations.  

A September 1996 statement from a fellow service member 
reflects this individual's recollection that the veteran 
suffered a serious fall while conducting combat patrols in 
Vietnam in July 1969.  This witness further indicated that 
the veteran was able to continue with the operation but 
complained of neck, back and chest pains, and was later 
medically evacuated because of continuing pain from his 
injuries.

On November 1996 VA PTSD examination, PTSD, not depression, 
was diagnosed.

November 1996 VA spine examination revealed a history of X-
ray evidence of mild scoliosis of the dorsal and lumbar spine 
with a bulged disc at L5-S1 without evidence of herniation.  
The impression was that the etiology of the claimed upper 
midback injury/condition was obscure and that the veteran's 
symptoms were really not substantiated significantly by 
physical examination, although the examiner did believe that 
there was some limitation or impairment due to the back 
condition.

On December 1996 VA spine examination, it was noted that 
there was no evidence that the veteran had fibromyalgia.  
There was also an impression of history of DJD of the spine, 
rule out DDD.

On January 1997 VA joint examination, the diagnosis was 
multiple joint pain with an unknown etiology.  The examiner 
noted that fibromyalgia was a disorder that would rarely be 
diagnosed by an orthopedist.  Therefore, the examiner 
recommended that a rheumatologist examine the veteran.

On January 1997 VA bone examination, the tender trigger areas 
of fibromyalgia syndrome revealed that there was tenderness 
in the left elbow, the right shoulder, the posterior neck, 
the interscapular areas overlying the sacroiliac joints, the 
right trochanteric bursa, the knees, and the ankles.  The 
pain was worse on the left side.  The examiner noted that, 
except for the tender trigger areas, the objective findings 
were lacking.  Despite this, the impression of the examiner 
was that the veteran had a chronic pain syndrome that was 
associated with depression.  The examiner also noted that the 
veteran's symptoms and signs were consistent with 
fibromyalgia, which may accompany PTSD or depression, 
indicating that the veteran also exhibited findings 
consistent with DJD of the cervical spine.  The examiner 
noted that fibromyalgia syndrome is a form of chronic pain 
syndrome.  The examiner also indicated that the veteran's 
medication for PTSD had side effects, but that 
musculoskeletal pain was not a side effect.

VA outpatient records from November 1997 to June 1998 reveal 
a November 1997 assessment that included chest pain secondary 
to costochondritis, fibromyalgia and chronic pain syndrome.  
In June 1998, the assessment was chest pain secondary to 
fibromyalgia and chronic pain syndrome.  It was also noted 
that the rheumatology clinic provided a diagnosis of chronic 
pain syndrome, fibromyalgia, and questionable 
costochondritis.

July 1998 VA evaluation of the back revealed full range of 
motion without pain.

In his second hearing before a member of the Board in July 
1998, the veteran again described the manner in which he 
sustained his back injury in service and the symptoms 
reportedly associated with fibromyalgia and/or a back 
disorder.

VA outpatient records from January to April 1999 reflect that 
in January 1999, computed tomography (CT) of the lumbar spine 
was interpreted to be generally unremarkable.  In April 1999, 
the assessment included fibromyalgia.

In support of his March 1999 motion for reconsideration, the 
veteran provided copies of articles about PTSD and chronic 
pain syndrome.

VA outpatient records from January 2000 reflect evaluation 
and treatment for complaints of back pain.  There was also an 
assessment of probable DDD of L4-L5 with neuropathy.

January 2000 VA MRI of the thoracic spine was noted to reveal 
protrusions at several levels, however, it was noted that 
there was no significant volumetric cord compression or 
intramedullary cord signal abnormality.  The mild and central 
annular disc bulging was also again noted at L4-5.

VA examination in January 2000 revealed the examiner's review 
of the medical evidence in the claims file.  His document 
review included X-ray findings from November 1988 and the 
results from a lumbar CT scan from January 1999.  The 
examiner concluded that from an orthopedic view, the veteran 
did not have intrinsic lumbar, thoracic or cervical disease, 
as his pain story and physical examination was not compatible 
with the skeletal problem.  However, while the examiner 
indicated that he was not competent to comment on chronic 
pain syndrome or fibromyalgia, in view of his extensive 
reading on the subject, and the fact that the veteran's 
records over the previous thirty years were full of comment 
that this was the source of the veteran's chronic pain 
problems, he believed that the veteran's problems would fit 
this pain pattern and that the veteran did not have 
orthopedic disease of the cervical or thoracolumbar spine.  

In November 2002, the veteran provided the Board with 
additional articles in support of his claims.


Analysis

With respect to the claim for service connection for a back 
disorder, the Board initially finds that the evidence is 
sufficient to establish that the veteran was exposed to 
combat during service.  However, this merely permits the 
Board to conclude that an injury consistent with combat was 
incurred in service.  It is still necessary that the veteran 
produce evidence of a current disability and evidence linking 
that disability to service.  Unfortunately, the evidence that 
is of record does not demonstrate that the veteran has an 
orthopedic disability of the back that is related to service, 
or in the case of arthritis or a disease of the nervous 
system, to a period of one year following service.  

More specifically, the January 2000 VA examiner specifically 
addressed the nature and etiology of any orthopedic 
disability of the spine, and concluded that there was no such 
disability, instead opining that the cause of the veteran's 
pain pattern was outside the orthopedic area.  In addition, 
while certain diagnostic evaluations have revealed some 
findings suggestive of disability, none of these findings 
have been interpreted by a physician to be reflective of 
disease or disability of either the thoracic or lumbar spine, 
and there is no evidence that links such findings to service 
or a period of one year after service.  In this regard, 
although the Board recognizes that a February 1993 VA general 
medical examiner did provide a diagnosis that included DJD of 
the thoracic spine, status post injury, it is apparent that 
this diagnosis was rendered prior to the examiner's receipt 
of requested X-rays of the thoracic spine, which were 
subsequently interpreted to be unremarkable.  The Board 
further notes a chiropractor's conclusion in April 1988 that 
X-rays revealed vertebral subluxations related to the 
traumatic injury of July 1969, but finds that subluxation is 
not necessarily equivalent to disability, and that the 
subsequent opinion of the January 2000 examiner is based on 
more current information and diagnostic analysis.

Moreover, neither the veteran nor his representative have 
produced any medical opinion contradicting the opinion of the 
January 2000 examiner or asserting a relationship between an 
orthopedic disability of the back and service or one year 
after service.  Consequently, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for a disability of either the upper, 
middle or lower back either as directly related to service, 
as developing within one year of the veteran's termination 
from service in 1970, or as causally related to service-
connected disability.

However, with respect to the veteran's claim for service 
connection for fibromyalgia, the Board notes that since the 
Board's previous decision in this matter, there have been 
multiple and more specific diagnoses of fibromyalgia, and 
that although the January 2000 VA examiner expressed some 
doubt about his level of expertise to opine the cause of the 
veteran's pain pattern, he is a physician, expressed 
extensive reading on the subject, and offered the opinion 
that the fact that the veteran's records over the previous 
thirty years were full of comment that chronic pain syndrome 
or fibromyalgia was the source of the veteran's chronic pain 
problems caused him to believe that the veteran's problems 
would fit this pain pattern.  

The Board further notes that the examiner's acceptance of a 
thirty year history of relevant complaints would place the 
commencement of symptoms on or about the time of service 
separation and that while the examiner's opinion finding that 
the veteran's pain pattern fits within the parameters of 
chronic pain syndrome or fibromyalgia is in contradiction to 
an earlier December 1996 VA spine examiner's belief that the 
veteran did not have fibromyalgia, as was noted above, 
numerous additional diagnoses of this disorder have been 
rendered subsequent to the December 1996 examiner's opinion, 
including findings from rheumatologists.  Thus, the January 
2000 opinion is based on a review of additional pertinent 
evidence that was not of record previously and is entitled to 
greater weight.  Accordingly, giving the veteran the benefit 
of the doubt, the Board finds that there is medical evidence 
of fibromyalgia, that this disorder has been related to 
combat service by the most current medical evidence of 
record, and that service connection for fibromyalgia is 
therefore warranted.


II.  Entitlement to an Increased Evaluation for PTSD

Background

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).  All questions in a matter which under 
sections 511(a) of this title is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).  The Board of 
Veterans' Appeals may dismiss any appeal which fails to 
allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.


Analysis

While this case was in remand status, the RO granted a 100 
percent evaluation for the veteran's service-connected PTSD.  
The above determination in essence has rendered moot the 
issue of entitlement to an increased evaluation for PTSD.  
However, as noted previously in this decision, the Board must 
provide reasons and bases to support this disposition.  Very 
simply, having resolved the veteran's claim with the 
assignment of a 100 percent evaluation for PTSD, there is no 
longer a question or controversy remaining with respect to 
this issue.  No greater benefit could be provided, nor are 
any exceptions to the mootness doctrine present.  Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 
377 (1992); 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. 
§ 20.101.


ORDER

The claim for service connection for fibromyalgia is granted.

The claim for service connection for residuals of a back 
injury, to include low back, middle back, and upper back 
disabilities, is denied.

The appeal for entitlement to an increased evaluation for 
service-connected PTSD is dismissed.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

